IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                 FILED
                                                             November 21, 2007
                               No. 07-50039
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

JOHN E GOREE

                                           Plaintiff-Appellant

v.

TRAVIS COUNTY STATE JAIL; DEPARTMENT OF
CORRECTIONS; NATHANIEL QUARTERMAN

                                           Defendants-Appellees


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 1:06-CV-618


Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*
      John E. Goree, Texas prisoner # 1334846, appeals the dismissal without
prejudice of his 42 U.S.C. § 1983 action for failure to exhaust administrative
remedies. Goree argues that the Texas Department of Criminal Justice’s (TDCJ)
grievance procedure was not the proper means to address his complaints and
that the I-60 complaint procedure was an appropriate alternative which satisfied
the exhaustion requirement. He also argues that the unsanitary conditions at


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-50039

the Travis County jail and the absence of durable utensils and drinking cups
violated his Eighth Amendment rights.
      After the district court’s judgment, the Supreme Court held “that failure
to exhaust is an affirmative defense under the PLRA, and that inmates are not
required to specially plead or demonstrate exhaustion in their complaints.”
Jones v. Bock, 127 S. Ct. 910, 921 (2007). As this action was dismissed prior to
service on the defendants, and it is not clear from the complaint that Goree
exhausted his administrative remedies, the district court erred by sua sponte
dismissing Goree’s suit. See Carbe v. Lappin, 492 F.3d 325, 328 (5th Cir. 2007).
      The district court’s judgment is VACATED and the case is REMANDED
for further proceedings consistent with Jones.




                                       2